Atkinson, J.
This being an action against a municipal corporation for a year’s supply of water, in which the plaintiff’s right of recovery depended upon the validity of an alleged contract between it and the defendant, covering a period of years, and the evidence not affirmatively disclosing that when the contract was originally made the municipal corporation had, in the manner prescribed by the constitution of this State, made due and lawful provision for the payment of the yearly sums to become due on such contract, it was error to direct a verdict for the plaintiff.

Judgment reversed.


All the Justices concurring.

Complaint. Before Judge Sheffield. Terrell superior court. November term, 1896.
J. H. Guerry, M. 0. Edwards, J. A. Laing and J. M. Griggs, for plaintiff in error.
Steed & Wimberly and Hoyl & Parks, contra.